Citation Nr: 0821331	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-13 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 




INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1969, with six years of prior service.  He died in 
March 2004.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim. 


FINDINGS OF FACT

1.  At the time of his death, the veteran was not service 
connected for any disability.

2.  The veteran's immediate cause of death was cirrhosis.

3.  Cirrhosis did not manifest during the veteran's active 
service or for many years thereafter, nor is it otherwise 
causally related to service.

4.  The veteran's cirrhosis of the liver was due to abuse of 
alcohol.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2008); 38 C.F.R. § 3.312 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection for the cause of the 
veteran's death is being denied, and hence no rating or 
effective date will be assigned with respect to this claim.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2004, prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of her and  VA's respective duties for obtaining 
evidence.  This notice was sufficient with regard to the 
Court's language in Hupp.  Because service connection was not 
in place for any disabilities suffered by the veteran, 
properly tailored notice need not have included the items 
listed as (1) and (2) above.  Given these facts, the April 
2004 letter provided the appellant with properly tailored 
notice in that the letter informed her that the evidence need 
show that the veteran died from a service-related injury or 
disease; notice that encompasses, in layperson's terms, the 
requirements for substantiating a claim that the veteran died 
of a condition that warranted service connection.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
relevant records identified by the appellant have been 
obtained.  As discussed below, the appellant does not contend 
that the veteran's terminal cirrhosis had its onset during 
active service, and there no competent medical evidence 
suggest a correlation between the veteran's cirrhosis and his 
military service; therefore, a VA medical opinion is not 
required.  See Delarosa v. Peake, No. 2007-7108 (Fed. Cir. 
Jan. 31, 2008); 38 U.S.C. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 


II.  Cause of Death

The appellant seeks service connection for the cause of the 
veteran's death.  Essentially, she contends that the veteran 
was required to drink alcohol while socializing in service, 
causing him to become an alcoholic, and thereby causing him 
to develop cirrhosis of the liver.  

To establish service connection for the veteran's cause of 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused, or contributed 
substantially or materially, to the cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that the 
disability casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death, or for which service 
connection should have been established.   

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for of cirrhosis of the liver may be 
presumed if it is manifested to a degree of 10 percent within 
one year from the date of separation from a period of 
qualifying active service lasting 90 or more days.  38 
U.S.C.A. §§ 1101(3), 1110, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007); see Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

Applicable law and regulation provide that compensation shall 
not be paid if disability was the result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) 
(2007).  With respect to alcohol and drug abuse, Section 8052 
of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, prohibits (effective for 
claims filed after October 31, 1990) payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  Moreover, section 8052 also amended 38 U.S.C. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, as in this case, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease 
was a result of the veteran's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(n), 3.301.

The Federal Circuit has held that service connection is 
warranted for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, a veteran's service-
connected disability.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  The Federal Circuit also indicated that 
veterans could only recover if they can "adequately establish 
that their alcohol or drug abuse disability is secondary to 
or is caused by their primary service-connected disorder."  
The Federal Circuit stated that such compensation would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service-connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  The Federal Circuit held that compensation is 
precluded in only two situations: (1) for primary alcohol 
abuse disabilities; and (2) for secondary disabilities (such 
as cirrhosis of the liver) that result from primary alcohol 
abuse, which it defined as an alcohol abuse disability 
arising during service from voluntary and willful drinking to 
excess.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran died in March 2004.  His death certificate shows 
that his immediate cause of death was cirrhosis of the liver.  

The appellant does not contend, and the evidence does not 
show, that cirrhosis of the liver had its onset during the 
veteran's active service.  The veteran's service medical 
records are devoid of any complaints of, or treatment for, 
cirrhosis or any other liver disease, and there is no 
competent evidence of record relating cirrhosis, first 
diagnosed more than 30 years after service in 2004, to the 
veteran's active service.  

Prior to death, the veteran sought private treatment from 
Paul W. Adams, M.D., D.J. Terrell, M.D., and S. Charlton, 
M.D. for larynx cancer; however, this treatment was largely 
unrelated to his cirrhosis or any other liver condition.  
Significantly, however, during an August 2001 treatment, Dr. 
Charlton reported that the veteran drank regularly.  

On February 25, 2004, the veteran was admitted to Flowers 
Hospital, where it was noted that he had lost over twenty 
pounds in two weeks and appeared chronically ill.  The 
veteran reported that he drank at least a six pack a day 
until two to three days prior, and had done so since the age 
of 17.  Among other medical problems, the treating doctor, 
Paul Chan, M.D., diagnosed the veteran with chronic alcohol 
abuse with macrocytosis and cirrhosis (most likely with upper 
gastrointestinal bleeding).  On February 28, 2004, Dr. Chan 
reported that the veteran was not documented to have any 
liver disease prior to admission, but had since been 
diagnosed with cirrhosis.  

The veteran remained at the hospital until his death on March 
7, 2004.  During this time, various treating doctors 
diagnosed the veteran with cirrhosis, macrocytosis related to 
alcohol toxicity, alcoholic hepatitis, ethanol abuse, and a 
history of laryngeal cancer.  While it was noted on numerous 
occasions that the veteran began drinking at the age of 17, 
at no point during treatment did a doctor provide the opinion 
that the veteran's cirrhosis was in any way related to his 
active service.  Rather, the veteran's treating doctors 
attributed his cirrhosis to alcohol abuse.  

In sum, there is no competent evidence of record showing that 
the veteran's cirrhosis had its onset during active service 
or was related to any in-service disease or injury, or was 
manifest within one year of his separation from service.  See 
38 U.S.C.A. §§ 1110, 1112.  Further, as the Federal Circuit 
explained in Allen v. Principi, the law and implementing VA 
regulations are clear and specific in precluding grants of 
service connection for alcoholism, and diseases secondary to 
alcoholism such as cirrhosis, and the Board is bound by them 
as well as the Federal Circuit's decision interpreting the 
statutory authority.  

The Board acknowledges the appellant's contention that the 
veteran's laryngeal cancer was related to Agent Orange 
exposure.  However, the sole cause of death noted on the 
veteran's death certificate was cirrhosis.  There is no 
competent medical evidence of record showing that the 
veteran's death was related to his laryngeal cancer.    

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claim for the cause of the veteran's 
death. 38 C.F.R. § 3.310(a).  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.  


ORDER

Service connection for the cause of the veteran's death is 
denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


